Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an amendment filed on 1/11/21.
Claims 1-3, 5-12, 14-21 and 23-27 are pending.

Response to Arguments
Objections to the Drawings 
Applicant's arguments filed have been fully considered but they are not persuasive. 

The Office Action objects to Figure 1. No change to Figure 1 is necessary because this figure shows a system that is described in the specification as an illustrative embodiment of the invention including paragraphs [0008] and [0041], Figure 1 shows a system context (vehicle or host) for the combination of claimed elements that can be embodied within and implemented with features shown in Figure 1. (last full par. on pg. 8)

Par. [0008] indicates that what is shown in figure 1 is an “information environment”. While this “information environment” may be “in accordance” with the invention this does not indicate that the invention itself is shown in fig. 1. Note, for example, that everything shown in fig. 1, is also shown in fig. 1 of unrelated but co-assigned applications 15/993370 (PGPub 2019/0370750) and 15/658,536 (PGPub 2019/0035301).

Figure 1 is described as an illustrative embodiment in paragraph [0008], Figure 1 is described in combination with Figure 6 in paragraph [0041], The Office is not objecting to Figure 6. Consequently, Figure 1 is explicitly not prior art. (1st full par. on pg. 9)

may be performed by processor unit 604 using computer-implemented instructions, which may be located in a memory, such as memory 606”. (emphasis added) Accordingly, contrary to the examiner’s previous understanding fig. 6 does not in fact show the invention being performed or storing instructions to perform the invention.

Rejections under 35 U.S.C. §103
Applicant's arguments have been fully considered but they are not persuasive.

For example, all the independent claims are amended to require wherein the method asserts coverage through an entirety of the application under test from a high level test without execution or instrumentation. The Giannelos, Li and/or Schaefer references, alone or in combination with one another, do not disclose or suggest the claimed element of wherein the method asserts coverage through an entirety of the application under test from a high level test without execution or instrumentation. Paragraph [0018] of Giannelos mentions that it is desirable to know which UI Components are covered by a test suite and which are not to minimize the number of test required to fully cover a computer program. However, Giannelos does not disclose or suggest asserting that coverage from a high level test without execution or instrumentation. Consequently, the Giannelos, Li and/or Schaefer references does not disclose or suggest the claimed invention because the Giannelos, Li and/or Schaefer references, alone or in combination with one another, do not disclose or suggest the claimed element of wherein the method asserts coverage through an entirety of the application under test from a high level test without execution or instrumentation. (par. bridging pp. 10-11)

The examiner respectfully disagrees. Giannelos explicitly discloses that coverage is asserted “without execution” (see e.g. par. [0021] “the UI code coverage system 100 and UI code coverage process 200 do not require execution”). Further, because “instrumentation” is something that would occur while an application under test is being executed (see e.g. 

The service providers of Li are part of the Li enterprise. The service providers of Li are incapable of triggering a client side test. Consequently, the Giannelos, Li and/or Schaefer references does not disclose or suggest the claimed invention because the Giannelos, Li and/or Schaefer references, alone or in combination with one another, do not disclose or suggest the claimed element of triggered by a client side test. (last full par. on pg. 11)

The service providers of Li are not cited as “triggering a client side test”. Instead it is asserted that the testing of Li’s service providers is triggered by a client side test. Specifically, Li discloses a testing an application which calls the services provided by the service providers (i.e. a client). Accordingly the test which triggers Li’s “test paths identified by the enterprise to test coverage of every service of every service provider associated with the distributed process” (see response pg. 11, 1st full par. describing Li par. [0057]). Accordingly, Li discloses asserting “coverage through an entirety of the application under test” from a high level client side test. 

However, these cited sections of Giannelos do not disclose or suggest the claimed element of the object identifier of the element is identified according to metadata, of the web page tile. Instead, Fig. 3 of Giannelos is merely data of a web page. Namely, the data of Giannelos is not metadata and the web page of Giannelos is not a web page tile. Giannelos says Fig. 3 is an exemplary GUI map.

The examiner respectfully disagrees. “Data of a web page” comprises, e.g., data entered into the page, and or processed by the webpage. The cited data (e.g. par. [0041] “ID’s of the UI object”) is data describing aspects of the webpage itself and thus is considered “metadata”.

For instance, the Identification (ID) properties 306 of Giannelos do not disclose or suggest metadata of the web page tile. Instead, properties 306 of Giannelos is a generic category with no illustrated members because it is empty. (pg. 13, 1st par.)

The examiner respectfully disagrees. For example, applicant’s par. [0034] discloses:
… In an embodiment, the test metadata includes an object identifier of a web page element, an object identifier of a web page tile in which the element exists, and a name of an interaction to perform with the element. …

Accordingly, the applicant’s specification appears to disclose a “web page tile” as a container object containing the “web page element”. Giannelos discloses identifying web page elements contained in container objects in according to the container object’s ID (see e.g. par. [0024] “when the Menu_Main UI object 208 has been identified  … searches for a Menu_Item View UI object 310 … iterates on all children objects of Menu_Main UI Object 308 until … Menu_Item View 310 is located”). Accordingly, even though Giannelos does not use the term “tile” it appears to address the claimed “object identifier of the element … identified according to metadata of the web page tile”. 

Drawings
Figures 1 and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, 14-21 and 23-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
… wherein the flow through the application under test includes server side flow through the application under test triggered by a client side test, wherein the method asserts coverage through an entirety of the application under test from a high level test without execution or instrumentation.

Here the recitation of “a high level test” raises questions of antecedent basis. Specifically, it is not clear if this term is intended to describe a test different from the “client side test” or simply to indicate the client side test is considered to be “a high level test” (e.g. not specifically designed to separately test the “server side flow”). For the purposes of this examination the later understanding will be used.
Claims 2-3, 5-9 depend from claim 1 and are rejected accordingly.
Claims 10 and 19 recite language similar to that of claim 1 and are thus similarly rejected.
Claims 11-12, 14-18, 20-21 and 23-27 depend from one of claims 10 or 19 and are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-12, 14, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0301926 to Giannelos (Giannelos) in view of US 2009/0019427 to Li et al. (Li).

Claims 1, 10 and 19: Giannelos discloses a computer-implemented method for determining code coverage of an application under test from automated tests, the method comprising: 

identifying, by a number of processors, flow through the application under test made by the automated tests from the metadata (par. [0041] “Operation 212 extracts form the test cases, the ID’s of the UI objects of the UI components that are being accessed by the test suite”); 
determining, by a number of processors, a metric according to the flow through the application under test obtained from the metadata, wherein the metric indicates a level of test coverage of the automated tests, and wherein the metric is determined statically from the metadata without executing the automated tests (par. [0042] “Operation 216 determines the UI code coverage by the test cases in test suite 108 … expressed as a percentage”, par. [0021] “do not require execution of the test cases … to determine coverage”); and 
determining, by a number of processors, whether a threshold level of test coverage of the application under test has been reached according to the metric (par. [0018] “allows the expansion of the test suite with additional tests … to fully cover a computer program”, note that 100% coverage constitutes a threshold; and further note, in the interest of furthering prosecution, that other lower thresholds were known in the art and would likely have been obvious over this disclosure),
wherein the method asserts coverage through an entirety of the application under test (par. [0018] “to fully cover a computer program”) from a high level test without execution or 

Giannelos does not explicitly disclose wherein the flow through the application under test includes server side flow through the application under test triggered by a client side test.

Li teaches identifying server side flow through and AUT triggered by a [high level] client side test (e.g. par. [0043] “identifying at least one of the processes that is invoked by a test case as per block 302, par. [0057] “the test paths could be identified to facilitate test coverage of every service of every service provider associated with the distributed process”). 

It would have been obvious at the time of filing to identify a server side flow through an AUT triggered by a client side test (Li, par. [0057] “coverage of every service of every service provider associated with the distributed process”). Those of ordinary skill in the art would have been motivated to do so to provide for code coverage analysis in a distributed process (see e.g. Li par. [0008]).

Claims 2, 11 and 20: Giannelos discloses claims 1, 10 and 19, wherein the identifying the flow through the AUT includes identifying flow through the application under test to be executed on a client side (par. [0049] “Client computer systems … executing … a browser”, note that Giannelos discloses testing a web page executing in a browser and thus “on a client side”).

Claims 3 and 12 and 21: Giannelos discloses claims 1 and 10 and 19, further comprising: 
adding an additional test to the automated tests (par. [0018] “allows the expansion of the test suite with additional tests”); and 
determining whether the additional test improves the test coverage without re-executing at least one of the test or the additional test (par. [0018] “in such a way that accurately targets the product UI that are not covered by a test suite”, par. [0021] “do not require execution of the test cases … to determine coverage”).

Claim 5, 14 and 23: Giannelos discloses the method of claim 1, 10, 19, wherein the flow through the application under test includes client side flow through the application under test (par. [0042] “UI code coverage by the test cases in test suite 108”) triggered by a server side test (par. [0055] “the UI code coverage system 100 … run from a server”).

Claims 6-9, 15-18 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0301926 to Giannelos (Giannelos) in view of US 2009/0019427 to Li et al. (Li) in view of US 2003/0084429 to Schaefer (Schaefer).

Claims 6, 15 and 24: Giannelos discloses claims 1, 10 and 19, further comprising: 
specifying, by a number of processors, a number of tests for web page elements (par. [0018] “allows the expansion of the test suite with additional tests”, par. [0017] “web-based 
storing, by a number of processors, each test as an object (par. [0041] “stores the test suite); 
selecting, by a number of processors, a test from the number of tests to perform on a web page element; (par. [0023] “TestExecute runs the test”) and 
extracting, by a number of processors, metadata for the selected test (par. [0041] “extracts from the test cases”).

Giannelos does not explicitly disclose wherein each test defines a control and a trigger event;
storing, by a number of processors, each test as an object containing a unique metadata identifier and a required event for the test; and
extracting, by a number of processors, metadata for the selected test according to its unique identifier.

Schaefer teaches wherein each test defines a control and a trigger event (e.g. par. [0090] “object data table 800e … logical names of “Action data objects and instruct the test engine to cause the software program 185 to transition form an active window to a next window”);

extracting, by a number of processors, metadata for the selected test according to its unique identifier (par. [0079] “used by test engine component 170 to control execution of a test case”).

It would have been obvious at the time of filing to specify a test (Giannelos par. [0041] “the test suite”, Schaefer par. [0079] “test case”) with a control and trigger event (Schaefer par. [0090] “object data table 800e”) and unique metadata identifier (Schaefer par. [0079] “FLOW_ID 820b”). Those of ordinary skill in the art would have been motivated to do so as a means of, e.g., “eliminate[ing] the need for a user to create or revise test scripts or functions” (Schaefer par. [0009]) 

Claims 7, 16 and 25: Giannelos discloses claims 1, 10 and 19, wherein test metadata comprises: 
an object identifier of a web page element (par. [0041] “the ID’s of the UI objects of the UI components”); and
an object identifier of a web page tile in which the elements exists (par. [0024] “follows the mapped objects hierarchical path”, par. [0022] “screen title”, see e.g. Fig .3, “Window Main”).



Schaefer teaches test metadata comprising a name of an interaction to perform with the element (see e.g. par. [0084] “the test data table 800c may include … Action 865c”).

It would have been obvious at the time of filing to include test metadata comprising a name of an interaction to perform (Schaefer par. [0084] “the test data table 800c may include … Action 865c). Those of ordinary skill in the art would have been motivated to do so as a means of, e.g., “eliminate[ing] the need for a user to create or revise test scripts or functions” (Schaefer par. [0009]) 

Claims 8, 17 and 26: Giannelos and Schaefer teach claims 7, 16 and 25, wherein the test metadata is independent of a web page interface (Giannelos par. [0018] “platform independent”, par. [0017] “platforms include … web browsers”, here the term “web page interface” is understood to describe, for example, a web browser).

Claim 9, 18 and 27: Giannelos and Schaefer teach claims 7, 16 and 25, wherein the object identifier of the element is identified according to metadata of the web page tile (Giannelos par. [0041] “the ID’s of the UI objects of the UI components”, par. [0022] “screen title”, see e.g. Fig .3, “Window Main”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON D MITCHELL/Primary Examiner, Art Unit 2199